In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated July 17, 1989, which granted the plaintiff’s motion for a mistrial and denied his cross motion for judgment during trial.
*515Ordered that the appeal is dismissed, without costs or disbursements.
It is well settled that an order granting a mistrial motion and rulings made by the trial court are not appealable (see, CPLR 5501; Mecca v Connelly, 150 AD2d 353; City of Elmira v Larry Walter, Inc., Ill AD2d 553; Leiner v Howard’s Appliance, 104 AD2d 634, 635; Brown v Micheletti, 97 AD2d 529; Graney Dev. Corp. v Taksen, 66 AD2d 1008). Accordingly, the appeal must be dismissed. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.